1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10                                        ) Case No. 8:18-cv-00239-AG (JDEx)
     The Authentic Entrepreneur, LLC, a
11
                                          )
     California Limited Liability         )
     Corporation, DBA Wake Up             ) PROTECTIVE ORDER
12                                        )
     Warrior, and Garrett White, an       )
13   individual,                          )
                       Plaintiff,         )
14                                        )
                                          )
15                                        )
                       v.
                                          )
16                                        )
     Lions Not Sheep Apparel, LLC, a      )
     Utah Limited Liability Corporation, ))
17
18   FORGE YOUR POTENTIAL, LLC, )
     an Idaho Limited Liability           )
19                                        )
     Corporation, and SEAN WHALEN, )
20   an Individual, and DOES 1-10,        )
                                          )
21   inclusive,                           )
                       Defendants.        )
22
23         Based upon the Stipulation of the parties (Dkt. 40), and good cause

24   appearing therefor, the Court FINDS and ORDERS as follows:

25         1.    PURPOSES AND LIMITATIONS
26         Discovery in this action is likely to involve production of confidential,
27   proprietary or private information for which special protection from public
28   disclosure and from use for any purpose other than pursuing this litigation may
1    be warranted. Accordingly, the parties hereby stipulate to and petition the
2    Court to enter the following Stipulated Protective Order. The parties
3    acknowledge that this Order does not confer blanket protections on all
4    disclosures or responses to discovery and that the protection it affords from
5    public disclosure and use extends only to the limited information or items that
6    are entitled to confidential treatment under the applicable legal principles.
7          2.     GOOD CAUSE STATEMENT
8          This action is likely to involve trade secrets, customer and pricing lists
9    and other valuable research, development, commercial, financial, technical
10   and/or proprietary information for which special protection from public
11
     disclosure and from use for any purpose other than prosecution of this action is
12
     warranted. Such confidential and proprietary materials and information
13
     consist of, among other things, confidential business or financial information,
14
     information regarding confidential business practices, or other confidential
15
     research, development, or commercial information (including information
16
     implicating privacy rights of third parties), information otherwise generally
17
     unavailable to the public, or which may be privileged or otherwise protected
18
     from disclosure under state or federal statutes, court rules, case decisions, or
19
     common law. Accordingly, to expedite the flow of information, to facilitate the
20
     prompt resolution of disputes over confidentiality of discovery materials, to
21
     adequately protect information the parties are entitled to keep confidential, to
22
     ensure that the parties are permitted reasonable necessary uses of such material
23
     in preparation for and in the conduct of trial, to address their handling at the
24
     end of the litigation, and serve the ends of justice, a protective order for such
25
26
     information is justified in this matter. It is the intent of the parties that

27   information will not be designated as confidential for tactical reasons and that

28   nothing be so designated without a good faith belief that it has been
                                                2
1    maintained in a confidential, non-public manner, and there is good cause why
2    it should not be part of the public record of this case.
3          In addition, the parties are currently competitors in the same industry.
4    This action is likely to involve discovery and disclosure of documents,
5    materials, testimony, and other information containing or disclosing trade
6    secrets and other confidential and proprietary commercial information of the
7    parties to the action, including confidential and commercially sensitive
8    information relating to marketing plans, business strategies, goods and services
9    capabilities, sales, costs, pricing, profitability, customers, suppliers, and other
10   business and financial data or information, which, if disclosed to the parties
11
     themselves, will pose a significant risk of injury to the legitimate business
12
     interests of the disclosing party. As such, there is good cause for such certain
13
     documents, materials, testimony or other information to be further restricted
14
     from the parties’ themselves and to be viewed only by the parties’ respective
15
     outside counsel.
16
           3.     ACKNOWLEDGMENT OF UNDER SEAL FILING
17
                  PROCEDURE
18
           The parties further acknowledge, as set forth in Section 14.3, below, that
19
     this Stipulated Protective Order does not entitle them to file confidential
20
     information under seal; Local Civil Rule 79-5 sets forth the procedures that
21
     must be followed and the standards that will be applied when a party seeks
22
     permission from the court to file material under seal. There is a strong
23
     presumption that the public has a right of access to judicial proceedings and
24
     records in civil cases. In connection with non-dispositive motions, good cause
25
26
     must be shown to support a filing under seal. See Kamakana v. City and

27   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.

28   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
                                               3
1    Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
2    protective orders require good cause showing), and a specific showing of good
3    cause or compelling reasons with proper evidentiary support and legal
4    justification, must be made with respect to Protected Material that a party
5    seeks to file under seal. The parties’ mere designation of Disclosure or
6    Discovery Material as CONFIDENTIAL or HIGHLY CONFIDENTIAL –
7    OUTSIDE COUNSEL’S EYES ONLY does not— without the submission of
8    competent evidence by declaration, establishing that the material sought to be
9    filed under seal qualifies as confidential, privileged, or otherwise protectable—
10   constitute good cause.
11
           Further, if a party requests sealing related to a dispositive motion or trial,
12
     then compelling reasons, not only good cause, for the sealing must be shown,
13
     and the relief sought shall be narrowly tailored to serve the specific interest to
14
     be protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th
15
     Cir. 2010). For each item or type of information, document, or thing sought to
16
     be filed or introduced under seal, the party seeking protection must articulate
17
     compelling reasons, supported by specific facts and legal justification, for the
18
     requested sealing order. Again, competent evidence supporting the application
19
     to file documents under seal must be provided by declaration.
20
           Any document that is not confidential, privileged, or otherwise
21
     protectable in its entirety will not be filed under seal if the confidential portions
22
     can be redacted. If documents can be redacted, then a redacted version for
23
     public viewing, omitting only the confidential, privileged, or otherwise
24
     protectable portions of the document, shall be filed. Any application that seeks
25
26
     to file documents under seal in their entirety should include an explanation of

27   why redaction is not feasible.

28
                                               4
1          4.     DEFINITIONS
2          4.1    Action: The Authentic Entrepreneur, LLC, a California Limited
3    Liability Corporation v. Lions Not Sheep Apparel, LLC and Sean Whalen,
4    Case No. 8:18-cv-00239-AG-JDE.
5          4.2    Challenging Party: a Party or Non-Party that challenges the
6    designation of information or items under this Order.
7          4.3    “CONFIDENTIAL” Information or Items: information
8    (regardless of how it is generated, stored or maintained) or tangible things that
9    qualify for protection under Federal Rule of Civil Procedure 26(c), and as
10   specified above in the Good Cause Statement.
11
           4.4    “HIGHLY CONFIDENTIAL–OUTSIDE COUNSEL’S EYES
12
     ONLY” information or items shall mean extremely sensitive confidential
13
     information or items, for which the disclosure of the information or items to
14
     another Party or Non-Party would create a substantial risk of serious harm that
15
     could not be avoided by less restrictive means.
16
           4.5    Counsel: Outside Counsel of Record and House Counsel (as well
17
     as their support staff).
18
           4.6    “Outside Counsel” shall mean attorneys who are not employees of
19
     a Party, but who have been retained to represent or advise a Party to this
20
     Action and have appeared in this Action on behalf of that Party or are
21
     affiliated with a law firm that has appeared on behalf of that Party.
22
           4.7    Designating Party: a Party or Non-Party that designates
23
     information or items that it produces in disclosures or in responses to discovery
24
     as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL–OUTSIDE
25
26
     COUNSEL’S EYES ONLY”

27         4.8    Disclosure or Discovery Material: all items or information,

28   regardless of the medium or manner in which it is generated, stored, or
                                             5
1    maintained (including, among other things, testimony, transcripts, and tangible
2    things), that are produced or generated in disclosures or responses to discovery.
3          4.9    Expert: a person with specialized knowledge or experience in a
4    matter pertinent to the litigation who has been retained by a Party or its
5    counsel to serve as an expert witness or as a consultant in this Action.
6          4.10   House Counsel: attorneys who are employees of a party to this
7    Action. House Counsel does not include Outside Counsel of Record or any
8    other outside counsel.
9          4.11 Non-Party: any natural person, partnership, corporation,
10   association or other legal entity not named as a Party to this action.
11
           4.12 Party: any party to this Action, including all of its officers,
12
     directors, employees, consultants, retained experts, and Outside Counsel of
13
     Record (and their support staffs).
14
           4.13 Producing Party: a Party or Non-Party that produces Disclosure or
15
     Discovery Material in this Action.
16
           4.14 Professional Vendors: persons or entities that provide litigation
17
     support services (e.g., photocopying, videotaping, translating, preparing
18
     exhibits or demonstrations, and organizing, storing, or retrieving data in any
19
     form or medium) and their employees and subcontractors.
20
           4.15 Protected Material: any Disclosure or Discovery Material that is
21
     designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL–
22
     OUTSIDE COUNSEL’S EYES ONLY.”
23
           4.16   Receiving Party: a Party that receives Disclosure or Discovery
24
     Material from a Producing Party.
25
26
27
28
                                             6
1          5.    SCOPE
2          The protections conferred by this Stipulation and Order cover not only
3    Protected Material (as defined above), but also (1) any information copied or
4    extracted from Protected Material; (2) all copies, excerpts, summaries, or
5    compilations of Protected Material; and (3) any testimony, conversations, or
6    presentations by Parties or their Counsel that might reveal Protected Material.
7          Any use of Protected Material at trial shall be governed by the orders of
8    the trial judge and other applicable authorities. This Order does not govern the
9    use of Protected Material at trial.
10         6.    DURATION
11
           Once a case proceeds to trial, information that was designated as
12
     CONFIDENTIAL or “HIGHLY CONFIDENTIAL–OUTSIDE
13
     COUNSEL’S EYES ONLY” or maintained pursuant to this protective order
14
     used or introduced as an exhibit at trial becomes public and will be
15
     presumptively available to all members of the public, including the press,
16
     unless compelling reasons supported by specific factual findings to proceed
17
     otherwise are made to the trial judge in advance of the trial. See Kamakana,
18
     447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
19
     documents produced in discovery from “compelling reasons” standard when
20
     merits-related documents are part of court record). Accordingly, the terms of
21
     this protective order do not extend beyond the commencement of the trial.
22
           7.    DESIGNATING PROTECTED MATERIAL
23
           7.1   Exercise of Restraint and Care in Designating Material for
24
                 Protection. Each Party or Non-Party that designates information
25
26
     or items for protection under this Order must take care to limit any such

27   designation to specific material that qualifies under the appropriate standards.

28   The Designating Party must designate for protection only those parts of
                                             7
1    material, documents, items or oral or written communications that qualify so
2    that other portions of the material, documents, items or communications for
3    which protection is not warranted are not swept unjustifiably within the ambit
4    of this Order.
5          Mass, indiscriminate or routinized designations are prohibited.
6    Designations that are shown to be clearly unjustified or that have been made
7    for an improper purpose (e.g., to unnecessarily encumber the case development
8    process or to impose unnecessary expenses and burdens on other parties) may
9    expose the Designating Party to sanctions.
10         If it comes to a Designating Party’s attention that information or items
11
     that it designated for protection do not qualify for protection, that Designating
12
     Party must promptly notify all other Parties that it is withdrawing the
13
     inapplicable designation.
14
           7.2   Manner and Timing of Designations. Except as otherwise
15
     provided in this Order, or as otherwise stipulated or ordered, Disclosure of
16
     Discovery Material that qualifies for protection under this Order must be
17
     clearly so designated before the material is disclosed or produced.
18
           Designation in conformity with this Order requires:
19
                 (a) for information in documentary form (e.g., paper or electronic
20
     documents, but excluding transcripts of depositions or other pretrial or trial
21
     proceedings), that the Producing Party affix at a minimum, the legend
22
     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or the legend
23
     “HIGHLY CONFIDENTIAL–OUTSIDE COUNSEL’S EYES ONLY”
24
     (hereinafter “AEO legend”) to each page that contains protected material. If
25
26
     only a portion of the material on a page qualifies for protection, the Producing

27   Party also must clearly identify the protected portion(s) (e.g., by making

28   appropriate markings in the margins).
                                             8
1          A Party or Non-Party that makes original documents available for
2    inspection need not designate them for protection until after the inspecting
3    Party has indicated which documents it would like copied and produced.
4    During the inspection and before the designation, all of the material made
5    available for inspection shall be deemed “HIGHLY CONFIDENTIAL–
6    OUTSIDE COUNSEL’S EYES ONLY.” After the inspecting Party has
7    identified the documents it wants copied and produced, the Producing Party
8    must determine which documents, or portions thereof, qualify for protection
9    under this Order. Then, before producing the specified documents, the
10   Producing Party must affix the “CONFIDENTIAL legend” or the “AEO
11
     legend” to each page that contains Protected Material. If only a portion of the
12
     material on a page qualifies for protection, the Producing Party also must
13
     clearly identify the protected portion(s) (e.g., by making appropriate markings
14
     in the margins).
15
                   (b) for testimony given in depositions that the Designating Party
16
     identifies the Disclosure or Discovery Material on the record, before the close
17
     of the deposition all protected testimony.
18
                   (c) for information produced in some form other than
19
     documentary and for any other tangible items, that the Producing Party affix
20
     in a prominent place on the exterior of the container or containers in which the
21
     information is stored the legend “CONFIDENTIAL” or the AEO legend. If
22
     only a portion or portions of the information warrants protection, the
23
     Producing Party, to the extent practicable, shall identify the protected
24
     portion(s).
25
26
           7.3     Inadvertent Failures to Designate. If timely corrected, an

27   inadvertent failure to designate qualified information or items does not,

28   standing alone, waive the Designating Party’s right to secure protection under
                                              9
1    this Order for such material. Upon timely correction of a designation, the
2    Receiving Party must make reasonable efforts to assure that the material is
3    treated in accordance with the provisions of this Order.
4          8.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
5          8.1. Timing of Challenges. Any Party or Non-Party may challenge a
6    designation of confidentiality at any time that is consistent with the Court’s
7    Scheduling Order.
8          8.2   Meet and Confer. The Challenging Party shall initiate the dispute
9    resolution process under Local Rule 37-1 et seq.
10         8.3 Joint Stipulation. Any challenge submitted to the Court shall be via a
11
     joint stipulation pursuant to Local Rule 37-2.
12
           8.4 The burden of persuasion in any such challenge proceeding shall be
13
     on the Designating Party. Frivolous challenges, and those made for an
14
     improper purpose (e.g., to harass or impose unnecessary expenses and burdens
15
     on other parties) may expose the Challenging Party to sanctions. Unless the
16
     Designating Party has waived or withdrawn the confidentiality designation, all
17
     parties shall continue to afford the material in question the level of protection
18
     to which it is entitled under the Producing Party’s designation until the Court
19
     rules on the challenge.
20
21         9.    ACCESS TO AND USE OF PROTECTED MATERIAL
22         9.1 Basic Principles. A Receiving Party may use Protected Material that
23   is disclosed or produced by another Party or by a Non-Party in connection
24   with this Action only for prosecuting, defending or attempting to settle this
25   Action. Such Protected Material may be disclosed only to the categories of
26   persons and under the conditions described in this Order. When the Action has
27
28
                                             10
1    been terminated, a Receiving Party must comply with the provisions of section
2    15 below (FINAL DISPOSITION).
3          Protected Material must be stored and maintained by a Receiving Party
4    at a location and in a secure manner that ensures that access is limited to the
5    persons authorized under this Order.
6          9.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
7    otherwise ordered by the court or permitted in writing by the Designating
8    Party, a Receiving Party may disclose any information or item designated
9    “CONFIDENTIAL” only to:
10               (a) the Receiving Party’s Outside Counsel of Record in this
11
     Action, as well as employees of said Outside Counsel of Record to whom it is
12
     reasonably necessary to disclose the information for this Action;
13
                 (b) the officers, directors, and employees (including House
14
     Counsel) of the Receiving Party to whom disclosure is reasonably necessary
15
     for this Action;
16
                 (c) Experts (as defined in this Order) of the Receiving Party to
17
     whom disclosure is reasonably necessary for this Action and who have signed
18
     the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and for
19
     whom the requirements of section 9.4 have been satisfied.
20
                 (d) the court and its personnel;
21
                 (e) court reporters and their staff;
22
                 (f) professional jury or trial consultants, mock jurors, and
23
     Professional Vendors to whom disclosure is reasonably necessary for this
24
     Action and who have signed the “Acknowledgment and Agreement to Be
25
26
     Bound” (Exhibit A);

27               (g) the author or recipient of a document containing the

28   information or a custodian or other person who otherwise possessed or knew
                                             11
1    the information;
2                   (h) during their depositions, witnesses, and attorneys for witnesses,
3    in the Action to whom disclosure is reasonably necessary provided: (1) the
4    deposing party requests that the witness sign the form attached as Exhibit A
5    hereto; and (2) they will not be permitted to keep any confidential information
6    unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
7    A), unless otherwise agreed by the Designating Party or ordered by the court.
8    Pages of transcribed deposition testimony or exhibits to depositions that reveal
9    Protected Material may be separately bound by the court reporter and may not
10   be disclosed to anyone except as permitted under this Stipulated Protective
11
     Order; and
12
                    (i) any mediators or settlement officers and their supporting
13
     personnel, mutually agreed upon by any of the parties engaged in settlement
14
     discussions.
15
           9.3      Disclosure of “HIGHLY CONFIDENTIAL–OUTSIDE
16
     COUNSEL’S EYES ONLY” Information or Items. Unless otherwise ordered
17
     by the Court or permitted in writing by the Designating Party, a Receiving
18
     Party may disclose any information or item designated of “HIGHLY
19
     CONFIDENTIAL–OUTSIDE COUNSEL’S EYES ONLY” only to:
20
                    (a) the Receiving Party’s Outside Counsel in this Action, as well
21
     as employees of said Outside Counsel to whom it is reasonably necessary to
22
     disclose the information for the litigation of this Action;
23
                    (b) Experts of the Receiving Party to whom disclosure is
24
     reasonably necessary for this litigation, who have reviewed and signed the
25
26
     Acknowledgment and for whom the requirements of section 9.4 have been

27   satisfied;

28
                                               12
1                (c) any neutral retained in connection with alternative dispute
2    resolution proceedings related to this litigation;
3                (d) any court or other shorthand reporter or typist recording or
4    transcribing testimony and its personnel;
5                (e) jury consultants who have signed the Acknowledgment;
6                (f) Professional Vendors to whom disclosure is reasonably
7    necessary for the litigation of this Action; and
8                (g) the author or recipient of a document containing the
9    information or a custodian or other person who otherwise possessed or knew
10   the information.
11
           9.4   The following procedures shall apply for approving or objecting to
12
     the disclosure of Protected Material to an Expert:
13
                 (a) Unless otherwise ordered by the Court or agreed to in writing
14
     by the Designating Party, a Party that seeks to disclose Protected Material to
15
     an Expert shall first make a written request to the Designating Party that (1)
16
     sets forth the full name of the Expert and the city and state of his or her
17
     primary residence, (2) attaches a copy of the Expert’s current resume, (3)
18
     identifies the Expert’s current employer(s), (4) identifies each person or entity
19
     from whom the Expert has received compensation or funding for work in his
20
     or her areas of expertise or to whom the expert has provided professional
21
     services, including in connection with a litigation, at any time during the
22
     preceding three years, and (5) identifies any litigation in connection with
23
     which the Expert has offered expert testimony, including through a
24
     declaration, report, or testimony at a deposition or trial, during the preceding
25
26
     three years. The written request shall be accompanied by an Acknowledgment

27   executed by the Expert;

28
                                             13
1                (b) A Party that makes a request and provides the information
2    specified in section 9.4(a) may disclose the subject Protected Material to the
3    identified Expert unless, within ten (10) days of delivering the request, the
4    Party receives a written objection from the Designating Party. Any such
5    objection shall set forth in detail the grounds on which the objection is based;
6    and
7                (c) A Party that receives a timely written objection shall meet and
8    confer with the Designating Party to try to resolve the matter by agreement
9    within seven (7) days of the written objection. The Parties shall meet and
10   confer pursuant to Local Rule 37-1. If the Parties cannot resolve the objection
11
     without court intervention, the Parties shall comply with Local Rule 37-2 and
12
     draft a joint stipulation pursuant to Local Rule 37-2. In any such proceeding,
13
     the Party opposing disclosure to the Expert shall bear the burden of proving
14
     that the risk of harm that the disclosure would entail (under the safeguards
15
     proposed) outweighs the Receiving Party’s need to disclose the Protected
16
     Material to its Expert. Either Party may seek ex parte relief related to an
17
     objection to disclose Protected Material to an Expert if justice so requires
18
     without complying with sections 9.4(b) and 9.4(c).
19
           10.   PROTECTED MATERIAL SUBPOENAED OR ORDERED
20
                 PRODUCED IN OTHER LITIGATION
21
22
           If a Party is served with a subpoena or a court order issued in other
23
     litigation that compels disclosure of any information or items designated in this
24
     Action as “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL–OUTSIDE
25
26
     COUNSEL’S EYES ONLY” that Party must:

27               (a) promptly notify in writing the Designating Party. Such

28   notification shall include a copy of the subpoena or court order;
                                             14
1                (b) promptly notify in writing the party who caused the subpoena
2    or order to issue in the other litigation that some or all of the material covered
3    by the subpoena or order is subject to this Protective Order. Such notification
4    shall include a copy of this Stipulated Protective Order; and
5                (c) cooperate with respect to all reasonable procedures sought to be
6    pursued by the Designating Party whose Protected Material may be affected. If
7    the Designating Party timely seeks a protective order, the Party served with the
8    subpoena or court order shall not produce any information designated in this
9    action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL–OUTSIDE
10   COUNSEL’S EYES ONLY” before a determination by the court from which
11
     the subpoena or order issued, unless the Party has obtained the Designating
12
     Party’s permission. The Designating Party shall bear the burden and expense
13
     of seeking protection in that court of its confidential material and nothing in
14
     these provisions should be construed as authorizing or encouraging a
15
     Receiving Party in this Action to disobey a lawful directive from another court.
16
17         11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
18               BE PRODUCED IN THIS LITIGATION
19
20               (a) The terms of this Order are applicable to information produced
21   by a Non-Party in this Action and designated as “CONFIDENTIAL” or
22   “HIGHLY CONFIDENTIAL–OUTSIDE COUNSEL’S EYES ONLY.”
23   Such information produced by Non-Parties in connection with this litigation is
24   protected by the remedies and relief provided by this Order. Nothing in these
25   provisions should be construed as prohibiting a Non-Party from seeking
26   additional protections.
27
28
                                             15
1                (b) In the event that a Party is required, by a valid discovery
2    request, to produce a Non-Party’s confidential information in its possession,
3    and the Party is subject to an agreement with the Non-Party not to produce the
4    Non-Party’s confidential information, then the Party shall:
5                (1) promptly notify in writing the Requesting Party and the Non-
6    Party that some or all of the information requested is subject to a
7    confidentiality agreement with a Non-Party;
8                (2) promptly provide the Non-Party with a copy of the Stipulated
9    Protective Order in this Action, the relevant discovery request(s), and a
10   reasonably specific description of the information requested; and
11
                 (3) make the information requested available for inspection by the
12
     Non-Party, if requested.
13
                 (c) If the Non-Party fails to seek a protective order from this court
14
     within 14 days of receiving the notice and accompanying information, the
15
     Receiving Party may produce the Non-Party’s confidential information
16
     responsive to the discovery request. If the Non-Party timely seeks a protective
17
     order, the Receiving Party shall not produce any information in its possession
18
     or control that is subject to the confidentiality agreement with the Non-Party
19
     before a determination by the court. Absent a court order to the contrary, the
20
     Non-Party shall bear the burden and expense of seeking protection in this court
21
     of its Protected Material.
22
           12.   UNAUTHORIZED DISCLOSURE OF PROTECTED
23
                 MATERIAL
24
25
26
           If a Receiving Party learns that, by inadvertence or otherwise, it has

27   disclosed Protected Material to any person or in any circumstance not

28   authorized under this Stipulated Protective Order, the Receiving Party must
                                            16
1    immediately (a) notify in writing the Designating Party of the unauthorized
2    disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
3    Protected Material, (c) inform the person or persons to whom unauthorized
4    disclosures were made of all the terms of this Order, and (d) request such
5    person or persons to execute the “Acknowledgment an Agreement to Be
6    Bound” attached hereto as Exhibit A.
7             13.   INADVERTENT PRODUCTION OF PRIVILEGED OR
8                   OTHERWISE PROTECTED MATERIAL
9
10            When a Producing Party gives notice to Receiving Parties that certain
11
     inadvertently produced material is subject to a claim of privilege or other
12
     protection, the obligations of the Receiving Parties are those set forth in
13
     Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
14
     modify whatever procedure may be established in an e-discovery order that
15
     provides for production without prior privilege review. Pursuant to Federal
16
     Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on
17
     the effect of disclosure of a communication or information covered by the
18
     attorney-client privilege or work product protection, the parties may
19
     incorporate their agreement in the stipulated protective order submitted to the
20
     court.
21
              14.   MISCELLANEOUS
22
              14.1 Right to Further Relief. Nothing in this Order abridges the right of
23
     any person to seek its modification by the Court in the future.
24
              14.2 Right to Assert Other Objections. By stipulating to the entry of this
25
26
     Protective Order, no Party waives any right it otherwise would have to object

27   to disclosing or producing any information or item on any ground not

28   addressed in this Stipulated Protective Order. Similarly, no Party waives any
                                              17
1    right to object on any ground to use in evidence of any of the material covered
2    by this Protective Order.
3          14.3 Filing Protected Material. A Party that seeks to file under seal any
4    Protected Material must comply with Local Civil Rule 79-5. Protected
5    Material may only be filed under seal pursuant to a court order authorizing the
6    sealing of the specific Protected Material. If a Party’s request to file Protected
7    Material under seal is denied by the court, then the Receiving Party may file
8    the information in the public record unless otherwise instructed by the court.
9          15.   FINAL DISPOSITION
10         After the final disposition of this Action, as defined in paragraph 6,
11
     within 60 days of a written request by the Designating Party, each Receiving
12
     Party must return all Protected Material to the Producing Party or destroy such
13
     material. As used in this subdivision, “all Protected Material” includes all
14
     copies, abstracts, compilations, summaries, and any other format reproducing
15
     or capturing any of the Protected Material. Whether the Protected Material is
16
     returned or destroyed, the Receiving Party must submit a written certification
17
     to the Producing Party (and, if not the same person or entity, to the
18
     Designating Party) by the 60-day deadline that (1) identifies (by category,
19
     where appropriate) all the Protected Material that was returned or destroyed
20
     and (2) affirms that the Receiving Party has not retained any copies, abstracts,
21
     compilations, summaries or any other format reproducing or capturing any of
22
     the Protected Material. Notwithstanding this provision, Counsel are entitled to
23
     retain an archival copy of all pleadings, motion papers, trial, deposition, and
24
     hearing transcripts, legal memoranda, correspondence, deposition and trial
25
26
     exhibits, expert reports, attorney work product, and consultant and expert

27   work product, even if such materials contain Protected Material. Any such

28
                                              18
1    archival copies that contain or constitute Protected Material remain subject to
2    this Protective Order as set forth in Section 6 (DURATION).
3          16.    VIOLATION
4          Any violation of this Order may be punished by appropriate measures
5    including, without limitation, contempt proceedings and/or monetary
6    sanctions.
7
8          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
9
10   DATED: January 28, 2019
11
12
                                          _________________________________
13                                        JOHN D. EARLY
14                                        United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            19
1
2
3                                          Exhibit A

4
5
6
7
8                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10
     The Authentic Entrepreneur, LLC, a   )       Case No. 8:18-cv-00239-AG (JDEx)
11                                        )
     California Limited Liability         )
12   Corporation, DBA Wake Up             )
                                          )       ACKNOWLEDGMENT AND
     Warrior, and Garrett White, an       )       AGREEMENT TO BE BOUND BY
13   individual,                          )       PROTECTIVE ORDER
14                     Plaintiff,         )
                                          )
15
                                          )
                       v.                 )
                                          )
16                                        )
     Lions Not Sheep Apparel, LLC, a      )
17
     Utah Limited Liability Corporation, ))
18   FORGE YOUR POTENTIAL, LLC, )
     an Idaho Limited Liability           )
19                                        )
     Corporation, and SEAN WHALEN, )
20   an Individual, and DOES 1-10,        )
                                          )
21   inclusive,                           )
                       Defendants.        )
22
23
24         I, the undersigned, hereby certify that I have read and am familiar with the
25   terms of the Protective Order (the “Order”) entered in the above-captioned action
26   (the “Action”), a copy of which is attached. I agree to be bound by the terms of the
27   Order, and I agree that I will use CONFIDENTIAL INFORMATION or HIGHLY
28   CONFIDENTIAL-OUTSIDE COUNSEL’S EYES ONLY INFORMATION that I
                                             20
1    may receive only in a manner authorized by the Order and only to directly assist in
2    the litigation of this Action, and for no other purpose. I agree that I will not
3    disclose or discuss CONFIDENTIAL INFORMATION or HIGHLY
4    CONFIDENTIAL—OUTSIDE COUNSEL’S EYES ONLY INFORMATION to
5    or with anyone, except as expressly authorized by the terms of the Order.
6          I further understand my obligation to return and/or destroy documents as set
7    forth in section 15 of the Order and agree to be bound thereto.
8          I hereby submit to the jurisdiction of the Court for the purpose of ensuring
9    compliance with this Order.
10
11
     Dated:                                  Signature:
12
13                                           Printed Name:
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               21
